      Case 18-33799   Doc 29   Filed 03/28/19 Entered 03/28/19 06:11:23   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        18-33799
      Tenisha Croft                     )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           LaShonda A. Hunt

                                 NOTICE OF HEARING

To:       Tenisha Croft, 9371 Country Club Drive, Evergreen Park, IL, 60805

          Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

          Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

          Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101

          Internal Revenue Service Mail Stop CH1 230 S. Dearborn, Chicago, IL 60604

          Attorney General of the United States Tax Division (DOJ) PO Box 55 Ben
          Franklin Station, Washington, DC 20530

          Civil Process Clerk, Office of the United States Attorney for the
          Northern District of Illinois, 219 S. Dearborn, 5th Floor, Chicago, IL
          60604

PLEASE TAKE NOTICE that on the 6th of May, 2019 at 9:30 a.m., I
shall appear before the Honorable Judge LaShonda A. Hunt in 219 S.
Dearborn St. # 719, Chicago, IL and then and there present the
attached OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, a
copy of which is attached hereto.

                                      By:    __/s/ Dale Riley____________
                                                Dale Riley

                               CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on March 28, 2019.

                                      By:    ___/s/ Dale Riley___________
                                                Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 18-33799   Doc 29    Filed 03/28/19 Entered 03/28/19 06:11:23   Desc Main
                               Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        18-33799
      Tenisha Croft                   )
             Debtor,                  )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           LaShonda A. Hunt

       OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE


NOW COMES the Debtor, Ms. Tenisha Croft (the “Debtor”), by and

through her attorneys, Geraci Law, LLC, to present her OBJECTION TO

THE CLAIM OF THE INTERNAL REVENUE SERVICE, and states as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 12/05/2018.

  3.   On 02/27/2019, the Internal Revenue Service (hereinafter the

       “Creditor”) filed a proof of claim (number 11) in the amount

       of $15,984.16.       (See attached Exhibit A.)

  4.   Claim 11 alleges in part $3,492.60 priority tax debt and

       $415.41 interest for the tax period ending 12/31/2015 and

       $4,402.60 priority tax debt and $330.86 interest for the tax

       period ending 12/31/2016 based on unfiled returns.

  5.   The Debtor in fact did file returns for each of these tax

       periods. For the tax period ending 12/31/2015 she owes

       $1,783.60 including interest and for the tax period ending
Case 18-33799   Doc 29Filed 03/28/19 Entered 03/28/19 06:11:23 Desc Main
                        Document     Page 3 of 3
     12/31/2016 she owes $2,402.97 including interest. (See

     attached Exhibit B.)

6.   The claim filed by the creditor in this case is invalid

     pursuant to 11 U.S.C. 502(b)(1).




WHEREFORE, the Debtor, Ms. Tenisha Croft, prays that this Court

enter an order disallowing the claim of the Internal Revenue

Service to the extent that it pertains to the tax periods ending

12/31/2015 and 12/31/2016 beyond $1,783.60 priority debt for the

tax period ending 12/31/2015 and $2,402.97 priority debt for the

tax period ending 12/31/2016, and for such further additional

relief that this Court may deem just and proper.




                                        ___/s/ Dale Riley______________
                                          Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):         877.247.1960
